PER CURIAM:
Petitioner/Appellant John G. Westine, proceeding pro se, appeals the denial of his motion for a status hearing on his amended “writ of habeas corpus under the savings clause.” Westine argues that he is actually innocent of his offenses of conviction and is entitled to relief under 28 U.S.C. § 2241 based on the savings clause of 28 U.S.C. § 2255. He asserts that his claim was a properly filed § 2241 habeas petition.
“[I]ssues not briefed on appeal by a pro se litigant are deemed abandoned.” Timson v. Sampson, 518 F.3d 870, 874 (11th Cir.2008), cert. denied, — U.S. -, 129 S.Ct. 74, 172 L.Ed.2d 67 (2008).
After reviewing the record, we conclude that Westine has abandoned any challenge to the denial of his motion for a status hearing by not raising any arguments related to it in his brief on appeal. Therefore, we affirm the denial of his motion.
AFFIRMED.